ORDER
On appeal from a judgment of the INS affirming the decision of the Immigration Judge,
This cause came on to be heard on the record compiled before the Agency, the record of the administrative proceedings and briefs and oral argument of the parties. Upon due consideration thereof the court concludes that the findings and decision of the Immigration Judge are supported by substantial evidence on the record as a whole.
It is therefore ORDERED that the judgment of the Immigration Judge in this case be and it hereby is AFFIRMED.